Exhibit 12.1 Ameren Corporation Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 509,606 $ 546,738 Less- Change in accounting principle - - Less- Minority interest (19,884 ) (27,135 ) Add- Taxes based on income 278,773 283,825 Net income before income taxes, change in accounting principle, and minority interest 808,263 857,698 Add- fixed charges: Interest on long term debt 314,402 (1) 345,410 Estimated interest cost within rental expense 3,521 4,081 Amortization of net debt premium, discount, and expenses 14,179 15,341 Subsidiary preferred stock dividends 8,162 10,936 Adjust preferred stock dividends to pre-tax basis 4,394 5,565 Total fixed charges 344,658 381,333 Less: Adjustment of preferred stock dividends to pre-tax basis 4,394 5,565 Earnings available for fixed charges $ 1,148,527 $ 1,233,466 Ratio of earnings to fixed charges 3.33 3.23 (1)Includes FIN 48 interest expense
